Citation Nr: 0331024	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  01-00 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


REMAND

On June 3, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the veteran and request him 
to provide identifying information 
(names, addresses and dates of 
treatment) and the appropriate release 
form for each private health care 
provider who treated or evaluated him 
for psychiatric disability since 
discharge from active service.  Obtain 
complete clinical records from any 
private medical providers that the 
veteran identifies.  Specifically, 
request the veteran to provide 
information relevant to treatment for 
psychiatric problems at the Glen Eden 
Hospital in or around 1979.  In any 
case, obtain records of VA medical 
treatment for psychiatric symptoms 
since in or around August 2000 for 
association with the claims file.   

2.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) and advise them 
as follows:  The veteran served aboard 
United States Navy vessels, including 
the USS Currituck (AV-7), and had 
service in Vietnam during 1965.  His 
service number was [redacted].  He 
maintains that he was involved in naval 
bombardment of shore targets in Vietnam 
during June 1965.  He also alleges that 
he witnessed the explosion of a fuel 
launch and saw the burns and injuries 
sustained by the launch crew.  Evidence 
of record shows that the USS Currituck 
took part in sea plane operations, as 
well as bombardment of shore targets in 
June 1965 around Badong in the Mekong 
Delta region of Vietnam.  Request the 
USASCRUR to provide any available 
information which might corroborate the 
veteran's alleged in-service stressors, 
specifically his account of a launch 
attack occurring in June 1965. 

3.  Request the Department of the Navy 
to explain the circumstances 
surrounding the veteran's Armed Forces 
Expeditionary Medal, to include 
specifying whether such was indicative 
of the veteran's participation in 
combat with the enemy. 

4.  When the above development has been 
completed, make arrangements for the 
veteran to be examined by a panel of 
two psychiatrists, if available, to 
ascertain the nature and etiology of 
any currently present psychiatric 
disorders.  All indicated tests and 
studies should be accomplished.  The 
claims folders must be forwarded to the 
examiners before the examination and 
consideration of such should be 
reflected in the completed examination 
report.  

a)  The psychiatric examiner should 
identify all currently present 
psychiatric disorders, specifically 
confirming or ruling out a diagnosis of 
PTSD.  

b)  If PTSD is diagnosed, the examiner 
should discuss how the veteran meets 
each of the DSM-IV criteria, and also 
identify the in-service stressor(s) 
supporting such diagnosis.  

c)  If the examiner diagnoses any other 
acquired psychiatric disorders, the 
examiner should provide an opinion with 
respect to each such disorder as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to the veteran's military 
service.  

The rationale for all opinions 
expressed must be provided.		

5.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





